Citation Nr: 1500087	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than April 1, 2009, for additional compensation benefits for dependents.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (the appeal was later transferred to the Atlanta, Georgia RO).  

In November 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  The transcript of this hearing is a part of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1. In an April 1992 rating decision, the Veteran was granted service connection for psychological factors affecting physical conditions assigned from June 6, 1991.

2.  In April 2009, the Veteran requested VA to review his award to determine why he was not provided additional benefits for his spouse, former spouse, and child.  

3.  In an October 2009 letter, the RO notified the Veteran that his compensation award amended to include additional benefits for his spouse, effective April 1, 2009, the first date the RO received his claim.





CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 2009, for a grant of additional compensation benefits for dependents have not been met.  38 U.S.C.A. §§ 1155, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.114, 3.400, 3.401 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed below, the resolution of the appeal turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In this case, during the video conference hearing, the undersigned fully identified the issue on appeal.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the issue addressed in this decision based on the current record.  



Additional Dependency Benefits

The Veteran contends an earlier effective date for additional dependency benefits is warranted, dating back to his initial claim in June 1991, because he never received the May 1992 RO correspondence requesting additional information in order to be entitled to dependency benefits.   As a result, the Veteran was not aware that he was not being compensated for his dependents until his representative informed him in 2009.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667. 

Generally, the effective date of an award of increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date for the award of additional compensation for a dependent is the latest of the following dates: 
(1) Date of claim.  This term means the following, listed in their order of applicability: (i) Date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within one year of the event; otherwise.  (ii) Date notice is received of the dependent's existence, if evidence is received within one year of VA's request; (2) Date the dependency arises; (3) Effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; 
(4) Date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). 

Governing VA regulations also provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  Pension or compensation based upon a course which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

In Gold v. Brown, 7 Vet. App. 315 (1995) the United States Court of Veterans Appeals (Court) determined that 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a) govern factual circumstances such as in this case.  In Gold, as here, the issue was entitlement to an earlier effective date for a spousal dependency allowance.  The Court in Gold observed that subject to the provisions of 38 U.S.C.A. § 5101 where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act and in no event shall such award or increase be retroactive for more than one year from the date of application.  See 38 U.S.C.A. § 5110 (g).  In other words, while entitlement begins from that date, payment of said benefits begins on the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. 
§ 5111 ; 38 C.F.R. § 3.31.  

The Veteran's rating for service-connected disability was 30 percent, effective June 6, 1991; therefore, the threshold criteria for basic entitlement to additional payment for dependents were met for the entire period on appeal.  38 U.S.C.A. § 1115.

The Board notes the RO awarded additional compensation for the Veteran's dependent spouse from April 1, 2009, the date VA received his claim for increased compensation.  The Veteran seeks additional dependency benefits for his daughter, S.F. from June 1991, the date of his initial claim for service connection.  In a September 2009 correspondence, the Veteran stated that he never received the May 1992 letter from RO sent him and so he never submitted the required supporting documents or a VA Form 21-686c, Declaration of Status of Dependents.
After a review of all the lay and medical evidence of record, the Board finds that the undisputed evidence shows that the criteria for additional dependency benefits for the Veteran's daughter, S.F., or an effective date earlier than April 1, 2009 for additional dependency allowance are not met.  Additionally, the Board notes that the Veteran has not disputed the additional dependency benefits received based on his daughter's school attendance, which were dated from the time the Veteran's daughter turned 18 years old.  Further, the Veteran does not contend, and the evidence does not show, that his daughter is a "helpless child" under VA regulatory criteria.  

A review of the claims file show that in May 1992, the RO sent the Veteran three letters requesting a certified copy of the public record of birth for his child.  The Veteran did not respond to this inquiry.  

The Veteran's daughter, S.F., was born in February 1989.  The Board notes that the Veteran had reported her as a dependent in his June 1991 VA Form 21-526, Veteran's Application for Compensation or Pension.  However, the Veteran did not provide the supporting document required for dependency benefits and no correspondence was received by VA that can be construed as a claim for additional dependency benefits was received until April 2009.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the claim was not filed within one year from the initial claim for service connection, June 3, 1991.  38 C.F.R.		 §§ 3.57(a)(iii), 3.667(a).  The evidence shows that the Veteran first filed an informal claim for additional dependency benefits based on S.R.'s full-time school attendance on April 1, 2009.  The Veteran has not suggested that he established dependency benefits for his child to the RO any earlier than April 1, 2009.  Instead, the Veteran essentially contends that he was had he received May 1992 notice to provide the supporting documents required to receive dependency benefits, he would have provided the information and been awarded the additional dependency benefits.  
 
The Court has applied a presumption of regularity to all manner of VA processes and procedures official acts, and, "in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Thompson v. Brown, 8 Vet. App. 169, 177-178 (1995) (applying the presumption of regularity to notice of a Board decision). Clear evidence is required to rebut the presumption of regularity. See id; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In reviewing the evidence of record, the Board finds that the presumption of regularity has not been rebutted.  There is no evidence showing that the notice was undeliverable to the Veteran.  Even assuming arguendo that the May 1992 notice letters were not sent to the Veteran, the Board finds that the VA Form 21-526, Veteran's Application For Compensation or Pension provided adequate notice to submit supporting documents under the Identification of Children and Information Relative to Custody Section, which states: "NOTE: Furnish the following information for each of your unmarried children.  A certified copy of the public or church record of birth or court record of adoption is required."  Thus, while the Veteran reported S.F. as a dependent, the report alone is not sufficient to establish additional benefits for dependents and the Veteran was given adequate notice that a certified copy of a birth certificate record was required.  

In order for a veteran to receive a benefit paid or furnished under the laws administered by the Secretary, he must file a claim in the form prescribed by the Secretary.  38 U.S.C.A. § 5101 (2014); 38 C.F.R. § 3.151(a) (2014).  Hence, while the Veteran became entitled to additional disability compensation for dependence in June 1991, he did not submit a proper claim for such additional disability compensation until 2009.  As noted previously, in order for any VA benefits to be paid to any individual, a specific claim must be filed for such a benefit. 

Moreover, in Gold, supra, the Court held that VA was not under any duty to inform the Veteran of the change in 1978 liberalizing law.  The Court upheld this decision in McCay v. Brown, 9 Vet. App. 183, 188 (1996) stating that a veteran who did not file dependency allowance application until 12 years after he first met the criteria pursuant to a new law could only obtain allowance no earlier than one year prior to date of application. 

Here, the effective date has been set as April 1, 2009, the date he informally requested a review of his award for additional dependency benefits, as opposed to May 2009, the date of receipt of S.F.'s birth certificate or July 2009, the date of receipt of the VA Form 21-686c, Declaration of Status of Dependents.  For these reasons, the Board finds that an effective date prior to April 1, 2009 for the award of dependency benefits for the Veteran's daughter, S.F., is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

The claim for an effective date prior to April 1, 2009, for payment of additional disability compensation benefits for dependents is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


